Case 1:19-cv-01195-RDB Document 38 Filed 03/06/20 Page 1 of 23

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

TORRAY BAYLOR, e a/, *
Plaintiffs, *
Civil Action No. RDB-19-1195
v. *
HOMEFIX CUSTOM *k
REMODELING CORP.,, é a/,
*
Defendants. *
* * * ne 2k * 2 * * * *
MEMORANDUM OPINION

Plaintiffs Tortay Baylor (“Baylor”), Antonio Dorsey (“Dorsey”), Kevon McDonald
(“McDonald”), and Kym ‘Thornton (“Thornton”) (“Plaintiffs”), on behalf of themselves and
others similarly situated, bring this action against their former employer Homefix Custom
Remodeling Corporation (‘“Homefix”), its President. and Owner Tope Lala, its Chief
Executive Officer Adam Shampaine, and its Senior Vice President & Chief Marketing Officer
Keith Sinnott (collectively, “Defendants”). 2d Am. Compl., ECF No. 37.) Plaintiffs Baylor,
Dorsey, McDonald, and Thornton are all African-American males who allege failure to pay
minimum and overtime wages under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201,
et seq., the Maryland Wage Payment and Collection Law, Md. Code Ann., Lab. & Empl. § 3-
501, ef seq. (“MWPCL”), the Maryland Wage and Hour Law (““MWHL”), Md. Code Ann., Lab.
& Empl. § 3-401, e wen, the District of Columbia Wage Payment and Collection Law
(“DCWPCL”), D.C. Code § 32-1301, et seg., and the District of Columbia Minimum Wage

Revision Act ““DCMWRA”), D.C. Code § 32-1001, e¢ seg. (Id.) In addition, Plaintiffs assert
Case 1:19-cv-01195-RDB Document 38 Filed 03/06/20 Page 2 of 23

claims for breach of contract under Maryland and Virginia law and race disctimination in
violation of 42 U.S.C. § 1981. (Id)

Currently pending before this Court is Plaintiffs’ Motion for Conditional Collective
Action Certification and Goutt-Facilitated Notice. (ECF No. 3.) Also pending are Defendant
Homefix Custom Remodeling Corporation’s Partial Motion to Dismiss Plaintiffs Original
Class and Collective Action Complaint (ECF No. 14) and the Plaintiffs’ First Amended Class
and Collective Action Complaint (ECF No. 26). Specifically, the Defendant Homefix moves
to dismiss Count VIII alleging race discrimination. ‘The patties’ submissions have been
reviewed, and no heating is necessary. See Local Rule 105.6 (D. Md. 2018).

For the reasons that follow, Plaintiffs’ Motion for Conditional Collective Action
Certification and Court-Facilitated Notice (ECF No. 3) is GRANTED IN PART and
DENIED IN PART. Specifically, a collective action is conditionally certified for a class
consisting of “all individuals who assert minimum wage or overtime claims and who
work or worked to generate leads or pitches for Homefix Custom Remodeling
Corporation, a/k/a Homefix Corporation at any time from March 6, 2017 to the
present.” Defendant Homefix Custom Remodeling Corporation’s Partial Motion to Dismiss
Plainuffs’ Class and Collective Action Complaint (ECF No. 14) is DENIED AS MOOT and
Defendant Homefix Custom Remodeling Corporation’s Partial Motion to Dismiss Plaintiffs’
First Amended Class and Collective Action Complaint (ECF No. 26), applied to Plaintiffs’

Second Amended Complaint (ECF No. 37), is DENIED.
Case 1:19-cv-01195-RDB Document 38 Filed 03/06/20 Page 3 of 23

BACKGROUND

In the context of the three pending motions, this Court “accept[s] as true all well-
pleaded facts in [the] complaint and construe[s] them in the light most favorable to the
plaintiff.” See Wikimedia Found. v, Nat'l Sec. Agency, 857 F.3d 193, 208 (4th Cir. 2017) (citing
SD3, LLC 2, Black & Decker (U.S.) Inc, 801 F.3d 412, 422 (4th Cir. 2015)). Plaintiffs Baylor,
Dorsey, McDonald, and Thornton! are African-American residents of Maryland, Washington,
D.C., and Alabama who wete employed by Defendant Homefix as Lead Developers in the
Maryland, D.C., and Virginia area between 2016 and 2018, during the period of three years
before the filing of the instant Complaint. (2d Am. Compl. {f] 15-18, 74, 75, 83, 88, 93, ECF .
No. 37.) Homefix, a Maryland corporation, is a residential remodeling company that operates
in Maryland, D.C., Virginia, Pennsylvania, Delaware, North Carolina, and West Virginia. (Ud.
{1 1, 20, 27.) The company is run by President and Owner Tope Lala, its Chief Executive
Officer Adam Shampaine, and its Senior Vice President & Chief Marketing Officer Keith
Sinnott (collectively, “Individual Defendants”). (Id 9] 1, 23-25.) Defendant Homefix sells
and performs remodeling services relating to windows, roofing, siding, doors, gutters, and
insulation. (Id § 27.) Homefix employs a staff of non-exempt employees, known as “Lead
Developers,” who ate responsible for canvassing neighborhoods, attending events such as
trade shows, fairs, and festivals, and generating leads for Homefix’s sales staff. (id. ff] 28, 44.)
Upon hiring, Lead Developers sign an “Independent Contractor Agreement” along with a

non-compete agreement, which refers to the Lead Developer as an “employee.” (/d4. [ff 30,

 

1 The additional plaintiffs, Brian Hall, James Hamerlein, and Arthur Preston Scandrett, who filed
consent forms to join the collective action, do not identify their race or the specific position they held at
Hometfix. (See ECF Nos. 9, 17, 31.)
Case 1:19-cv-01195-RDB Document 38 Filed 03/06/20 Page 4 of 23

71; see also Homefix Custom Remodeling Independent Contractor Agreement, ECF No. 3-9;
Noncompete Agreement §] 1, ECF No. 3-10.)

A Lead Developer’s main objective is to secure leads for Homefix by speaking to
homeowners to generate their interest in meeting with a Homefix sales representative. (2d
Am. Compl. { 32, ECP No. 37.) Lead Developers are paid on a commission basis, receiving
compensation based on the results of the leads they generate. (Id {| 3; Homefix Custom

| Remodeling Independent Contractor Agreement, ECF No. 3-9.) Ifa Lead Developer secures
an appointment for a sales representative, that is known as a “coded lead,” and if a sales
representative indeed meets with that lead, it is known as a “coded pitch.” (2d Am. Compl.
{| 36, ECF No. 37.) Plaintiffs allege that Defendants promise to pay “either a set dollar
amount per coded lead or per pitch, or a combination of a set dollar amount plus a percentage
of sales.” (dd. J 68.) Defendants pay a lower amount for coded leads than for coded pitches.
id.) Ultimately, Individual Defendants Lala, Shampaine, and Sinnott provide final approval
of the precise dollar amounts for each Lead Developer’s compensation. (Id. § 67.)
Lead Developers ate required to report to a Homefix office to attend trainings or pre-
_ shift meetings every weekday before traveling to neighborhoods to canvass for leads. (fd.
46-50.) If a Lead Developer does not attend a pre-shift meeting, which may last from one to
four hours, then the Lead Developer is not permitted to canvas that day. (Id. f] 51-52.) Lead
Developers canvass for at least four hours a day, and they are required to weat a uniform
featuring the Homefix logo. (Id {ff 55, 64.)
Defendants set the schedules for all Lead Developers, determining the hours they must

work, including the reporting time, daily meeting or training time, the hours spent generating
Case 1:19-cv-01195-RDB Document 38 Filed 03/06/20 Page 5 of 23

leads, and the time spent at trade show booths or at in-store kiosks. (/d {| 62.), In addition,
Defendants set daily, weekly, and monthly lead quotas for Lead Developers, expecting Lead
Developers to secure two coded leads per day, ten coded leads per week, and forty coded leads
per month. (fd. 965.) All leads, which must be logged in the Homefix tracking system, are
the exclusive property of Defendants, and Lead Developers may not use the leads for their
own benefit. dd. {| 66; Homefix Custom Remodeling Independent Contractor Agreement {
4, ECE No. 3-9.)

Plaintiffs Baylor, Dorsey, McDonald, and Thornton were all employed as Lead
Developers between 2016 and 2018, during the period of three years before the filing of the
instant Complaint on April 24, 2019. (2d Am. Compl. 74, BCE No. 37; Baylor Decl. 1,
ECF No. 3-4; Dorsey Decl. {| 1, ECF No. 3-5; McDonald Decl. q 1, ECF No. 3-6; Thornton
Decl. 1, ECF No. 3-7.) Plaintiff Baylor asserts that he regularly worked approximately six
days per week for 10 to 12 hours per day, resulting in payment of approximately $500 to $600
aweek. (Baylor Decl. {9 7, 9, ECF No. 3-4.) | Plaintiff Dorsey asserts that he regularly worked _
approximately six days per week for 8 to 10 hours per day, resulting in payment of
approximately $500 to $600 a week. (Dorsey Decl. ff] 7, 9, ECF No. 3-5.) Plaintiff McDonald
assetts that he regularly worked approximately seven days per week for 7 hours per day on
weekdays and 3 hours per day on weekends, resulting in payment of approximately $100 to
$450 a week. (McDonald Decl. ff] 7, 9, ECF No. 3-6.) Plaintiff Thornton asserts that he
regularly worked approximately six days per week for 8 to 12 hours per day, resulting in
approximately $300 to $700 a week. (Thornton Decl. [ff] 7, 10 ECF No. 3-7.) The Plaintiffs

each assert that they worked additional hours at trade shows and other events throughout the
Case 1:19-cv-01195-RDB Document 38 Filed 03/06/20 Page 6 of 23

year, usually on weekends ranging from 9 to 12 hours per day. (Baylor Decl. {| 8, ECF No. 3-
4; Dorsey Decl. { 8, ECF No. 3-5; McDonald Decl. J 8, ECF No. 3-6; Thornton Decl. {] 8,
ECF No. 3-7.)

Plaintiffs allege that Defendants did not list their hours on their paychecks, nor did
Defendants pay any premium for time worked over 40 hours in a week. (Baylor Decl q 10,
ECF No. 3-4; Dorsey Decl. § 10, ECF No. 3-5; McDonald Decl. 410, ECF No. 3-6; Thornton
Decl. 11, ECF No. 3-7.) Each Plaintiff attests that they were not paid for certain weeks of
work, with Plaintiff Thornton attesting that he was not paid for at least 40 weeks of his work
_ asa Lead Developer. (Baylor Decl. | 11, ECF No. 3-4; Dorsey Decl. ( 11, ECF No. 3-5;
McDonald Decl. J 11, ECF No. 3-6; Thornton Decl. 4] 12, ECF No. 3-7.) Finally, Plaintiffs
allege that they were not paid on the basis of the hours they worked. Baylor Decl. {| 9, ECF
No. 3-4; Dorsey Decl. 9, ECF No. 3-5; McDonald Decl. | 9, ECF No. 3-6; Thornton Decl.
4] 10, ECF No. 3-7.) | | |

On April 24, 2019, Plaintiffs filed a Complaint against Defendants, alleging failure to
pay minimum and overtime wages under the FLSA, the Maryland Wage Payment and
Collection Law, the Maryland Wage and Hour Law, the District of Columbia Wage Payment
Collection Law, and the District of Columbia Minimum, Wage Revision Act. (Compl. ECF
No.1.) Plaintiffs also asserted claims for breach of contract under Maryland and Virginia law
and race discrimination in violation of 42 U.S.C. § 1981. da) -

On May 6, 2019, Plaintiffs filed the instant Motion for Conditional Collective Action
Certification and Court-Facilitated Notice, seeking to conditionally certify a class consisting of

' “all individuals employed by Defendants as non-supervisory Lead Developers engaged in
Case 1:19-cv-01195-RDB Document 38 Filed 03/06/20 Page 7 of 23

canvassing ot working vendor booths or kiosks, at any time during the period beginning three
yeats prior to the date of commencement of this action, through the date of judgment.” (ECF
No. 3 at 10.) Plaintiffs allege that a collective action is appropriate based on Defendants’
common scheme to misclassify employees as independent contractors and failing to pay those
employees minimum and overtime wages. (See 2d Am. Compl. ff] 160-169, ECF No. 31; ECF
No. 3-1 at 14-15.) To support their Motion, Plaintiffs have attached their personal declarations
and Plaintiff McDonald has provided his pay stubs. (ECF Nos. 3-4, 3-5, 3-6, 3-7, 3-8.)
Plaintiffs also included a sample Homefix Independent Contractor Agreement and a sample
Homefix non-compete agreement. (ECF Nos. 3-9, 3-10.) Since the initial filing of the.
Complaint, three additional plaintiffs, Brian Hall, James Hamerlein, and Arthur Preston
Scandtett—all former employees of Homefix—have filed consent forms to join the collective
action. (ECF Nos. 9, 17, 31.)

On June 19, 2019, Defendant Homefix filed a Partial Motion to Dismiss Plaintiffs’
Class and Collective Action Complaint (ECF No. 14). After Plaintiffs filed an Amended —
Complaint on July 3, 2019 (ECF No. 19), Defendant Homefix refiled a Partial Motion to
Dismiss Plaintiffs’ First Amended Class and Collective Action Complaint (ECF No. 26). On
, February 12, 2020, this Court, with Defendants’ consent, granted Plainufts’ Motion to Amend
the Amended Complaint. (ECF No. 36.) Accordingly, Plaintiffs filed their Second Amended
Complaint on February 13, 2020. (ECF No. 37.) This Second Amended Complaint states the

identical claim of race discrimination in Count VIII, which the Defendant Homefix has moved

to dismiss.?

 

2 As discussed zara, the Court will treat Defendant Homefix’s Partial Motion to Dismiss Plaintiffs’

7
Case 1:19-cv-01195-RDB Document 38 Filed 03/06/20 Page 8 of 23

STANDARD OF REVIEW
Under the Fair Labor Standards Act, a plaintiff may bring an action on behalf of himself
and other employees so long as the other employees ate “similarly situated” to the plaintiff.
29 U.S.C. § 216(b); see also Ouinteros v. Sparkle Cleaning, Inc, 532 FP. Supp. 2d 762,771 (D. Md.
2008). As this Court previously noted, Section 216 of the FLSA “establishes an ‘opt-in’
scheme, whereby potential plaintiffs must affirmatively notify the court of their intentions to
be a party to the suit.” Oxinteros, 532 F. Supp. 2d at 771 (citing Camper v. Home Quality Mgmt.,
Inc. 200 F.R.D. 516, 519 (D. Md. 2000)). Section 216(b) provides, in relevant part, that:
An action... may be maintained against any employer .. . in any Federal or
State court of competent jurisdiction by any one or more employees for and on
behalf of himself or themselves and other employees similarly situated. No
- employee shall be a party plaintiff to any such action unless he gives his consent

in writing to become such a party and such consent is filed in the court in which
such action is brought.

29 US.C. § 216(b).

Whether to grant conditional certification is left to the court’s discretion. Syya x, Westat
Inc, 756 F. Supp. 2d 682, 686 (D. Md. 2010) (stating that “[d]eterminations of the
appropriateness of conditional collective action certification . . . are left to the court’s
discretion|}”); see a/so Hoffmann—La Roche, Inc. v. Sperling, 493 U.S. 165, 169 (1989). This Court
employs a two-step inquiry when deciding whether to certify a collective action under the
FLSA. Syya, 756 F. Supp. 2d at 686; Banks v. Wet Dog Ina, No. CIV.A. RDB-13-2294, 2015
WL 433631, at *1 (D. Md. Feb. 2, 2015). First, upon a minimal evidentiary showing that a

plaintiff can meet the substantive requirements of 29 U.S.C. § 216(b), the plaintiff may proceed

 

First Amended Class and Collective Action Complaint (ECF No. 26) as a motion to dismiss Platntiffs’ Second
Amended Complaint (ECF No. 37).
Case 1:19-cv-01195-RDB Document 38 Filed 03/06/20 Page 9 of 23

with a collective action on a provisional basis. Second, following discovery, the court engages
in a more stringent inquiry to determine whether the plaintiff class is “similarly situated” in
accordance with the requirements of § 216. Rawés v. Augustine Home Health Care, Inc, 244 F.R.D.
298, 300 (D. Md. 2007) (internal citations omitted). ‘The court then renders a final decision
regarding the propriety of proceeding as a collective action. Id. The second, more “stringent”
phase of collective action certification under the FLSA is often prompted by a defendant’s
filing of a motion to decertify, and thus is referred to as the “decertification stage.” Syria, 756
F. Supp. 2d at 686.
ANALYSIS
I. Motion for Conditional Certification
A. Plaintiffs are similarly situated.

The “paramount issue in determining the appropriateness of a conditional class
certification is whether plaintiffs have demonstrated that potential class members are ‘similarly
situated.” Willams v. Long, 585 FP. Supp. 2d 679, 684 (D. Md. 2008). Plaintiffs bear the burden
of showing that their claims are “similarly situated,’ but courts have ruled that “similarly
situated” need not mean “identical.” See, ¢.¢., Hipp v. Leberty Nat. Life Ins. Co., 252 F.3d 1208,
1217 (11th Cir. 2001). This Court has held that a group of FLSA plaintiffs is similarly situated
if they can show that they were victims of a common policy, scheme, or plan that violated the
law. Butler v. Direct SAT USA, LLC, 876 F.Supp.2d 560, 566 (D. Md. 2012) (citing Maneia v.
Mayflower Textile Servs. Co., CIV.A. No. CCB—08-273, 2008 WL 4735344, at *3 (D. Md. Oct.
14, 2008)).

A plaintiffs allegations thus “must consist of more than ‘vague allegations’ with
Case 1:19-cv-01195-RDB Document 38 Filed 03/06/20 Page 10 of 23

‘meager factual support,’ but [they] need not enable the court to reach a conclusive.
determination whether a class of similarly situated plaintiffs exists.” Manca, 2008 WL
4735344, at *2 (quoting D’Axna v. M/A-COM, Inc, 903 F. Supp. 889, 893 (D. Md. 1995).
Plaintiffs may rely on “affidavits or other means” to make the required showing. We/iams, 585
F. Supp. 2d at 683; see also Bouthner v. Cleveland Const., Inc, CIV.A. No. RDB-11-0244, 2012 WL
738578, at *4 (D. Md. Mar. 5, 2012); Razz », Monterey of Lushy, Inc, CIV.A. No. DKC 13-3792,
2014 WL 1793786, at “12 (DD. Md. May 5, 2014). If, however, “sufficient evidence in the
record at the initial ‘notice’ stage makes it clear that notice is not appropriate, . .. a court can .
.. deny certification outright.” Sya, 756 F. Supp. 2d at 686 (quoting Pardham v. Fairfax Cnty.
Pub, Sch, 629 F, Supp. 2d 544, 547 (E.D.Va. 2009).

Plaintiffs assert that they and members of the putative class are similarly situated
because they were subject to the same company-wide policy or practice of violating FLSA’s
minimum wage and overtime requirements by misclassifying Lead Developers as independent
contractors. Defendants argue that Plaintiffs are not similarly situated because (1) Plaintiffs
allege that there are no time secords of houts worked, (2) Plaintiffs had varying positions,
classifications, and pay structures at Homefix; and (3) Plaintiffs’ race discrimination claim
under 42 U.S.C. § 1981 precludes Plaintiffs from presenting a common core of claims
applicable to all putative class members.

Contrary to Defendants’ assertions, Plaintiffs have made the requisite factual showing
that they are “similarly situated” to other employees who worked for the Defendants during
the period in question. First, Plaintiffs’ failure to produce time records in this case does not

pteclude conditional certification. Defendants’ reliance on this Court’s decision in Brown ».

10
Case 1:19-cv-01195-RDB Document 38 Filed 03/06/20 Page 11 of 23

Rapid Response Delivery, Inc., et al. is misplaced. Civil Action No. RDB-16-1203, 2017 WL 55858
(D. Md. Jan. 4, 2017). In Brows, this Coutt denied plaintiff delivery drivers’ motion for
conditional certification because “the actual work performed by each class member varie[d]
substantially...in terms of the number of deliveries made, the destination of the deliveries, and °
crucially, the time taken to make the deliveries.” Id. at *3.

Defendants argue that, as in Brown, Plaintiffs’ failure in this case to produce time
records necessitates individualized factual inquiries for each class member, thus barring
conditional certification. See zd. However, as this Court has previously distinguished in Peterson
v. Universal Medical Equipment C> Res., Inc. et al, the proposed class‘of drivers in Brown “exercised
disctetion/ control over their assignments they accepted and the manner and time in which
they would complete their assignments.” Civil Action No. RDB-16-596, 2017 WL 679200, at
*3 (D. Md. Feb. 21, 2017). Here, in contrast, Plaintiffs have alleged significant control by
Defendants over Plaintiffs’ assignments, including Defendants setting the schedules for all
Lead Developers, determining the hours they must work, including the reporting time, daily
meeting or training time, the hours spent generating leads, and the time spent at trade show
booths or at in-store kiosks. (2d Am. Compl. 4] 62, ECF No. 37.) In addition, Defendants set
daily, weekly, and monthly lead quotas for Lead Developers, expecting Lead Developers to
secure two coded leads per day, ten coded leads per week, and forty coded leads per month.
(id. § 65.) Such allegations are clearly distinct from those in Brown, where the delivery drivers
“decide[d} when to begin their work days, decide[d] when to take breaks, determine[d] their
own daily and weekly travel itineraries, and decide[d] when to end their respective work days.”

Brown, 2017 WL 55858 at *3 (quoting Syya v. Westat, Inc, 756 F. Supp. 2d 682, 684 (D. Md.

11
Case 1:19-cv-01195-RDB Document 38 Filed 03/06/20 Page 12 of 23

2010)}. Moreover, any failure by the Defendants to maintain adequate time records does not
bar Plaintiffs from pursuing a collective action. See Butler v. Direct AT USA, LLC, 47 F. Supp.
3d 300, 309 (D. Md. Sept. 18, 2004) (“the absence of records documenting Plaintiffs’ off-the-
clock work is not fatal to the collective...employers, not employees, bear the ultimate
responsibility for ensuring that employee time sheets are an accurate record of all hours
| worked by the employees”).

Second, Defendants’ assertion that Plaintiffs are not similarly situated because they had -
“varying positions, classifications, and pay structures” at Homefix is also meritless.
Defendants cite Plaintiff Baylor’s position as a “legion manager” and “team leadet” to show
that he is not similarly situated to other Lead Developers. While Plaintiff Baylor held other
positions at Homefix at different times, his allegations of minimum and overtime violations |
rely only on his time as a Lead Developer from May 2015 until October 2015 and from May
~ 2017-to May. 2018. (Baylor Decl. 1, ECF No. 3-4; 2d Am. Compl. {[] 75-82, ECF No. 37.)

Despite Defendants’ attempts to articulate factual differences between the putative
class Plaintiffs, all that is required of Plaintiffs at this stage is to show that they were the victims
of a common scheme, policy, or plan that violated the law. . See Butler ». Direct AT USA, LLC,
876 F.Supp.2d 560, 566 (D. Md. 2012.) They have done so by their common allegations that
Defendants misclassified them as independent contractors instead of employees, resulting in
minimum and overtime wage violations. To support these allegations, Plaintiffs have provided
sworn declarations regarding the similar nature of theit work as Lead Developers, copies of
Homefix’s Independent Contractor agreement, and Homefix’s Noncompete agreement,

under which Lead Developers ate referred to as “employees,” not independent contractors.

12
Case 1:19-cv-01195-RDB Document 38 Filed 03/06/20 Page 13 of 23

(See Homefix Custom Remodeling Independent Contractor Agreement, ECF No. 3-9;
Noncompete Agreement § 1, ECF No. 3-10.) These allegations suffice to establish that
plaintiffs are “similarly situated” at the conditional certification stage. See Montoya v, S.C.C.P.
Painting Contractors, Inc., Civil No. CCB-07-455, 2008 WL 554114, at *3 (D. Md. Feb. 26, 2008)
(granting plaintiffs’ motion for conditional class certification because “the potential
muisclassification of the plaintiffs, in violation of FLSA’s mandate that ‘einployee’ be
interpreted broadly, could be enough for class certification.”)

Third and finally, Plaintiffs’ race discrimination claim does not preclude finding that
Plaintiffs, who are all African-American, are similarly situated for the putposes of conditional
certification. Plaintiffs’ wage and hour claims under the FLSA (Count I) are distinct from
Plaintiffs’ claim under 42 U.S.C. § 1981 (Count VID). (2d Am. Compl, ECF No. 37.) It may
be the case that there are white putative class members who opt-in to the FLSA collective
action, but those facts cannot be determined at this early stage without the benefit of notice
and discovery. Thus, Defendants’ concern that “when a putative opt-in with a wage claim is
also white, this race-discrimination claim will not be applicable to him or her,” is more
appropriately addressed following discovery, when the court engages in a more stringent
inquiry to determine whether the plaintiff class is “similarly situated” in accordance with the
requirements of Section 216 of the FLSA. See Rawls v. Augustine Home Health Care, Inc, 244
F.R.D. 298, 300 (D. Md. 2007) Gnternal citations omitted). |

In sum, Plaintiffs’ four declarations consistently allege underpayment and unpaid
ovettime. Plaintiffs’ declarations consistently attest that Defendants had the authority to

control, manage, and direct the Plaintiffs’ and other similarly situated employees’ work.

13
Case 1:19-cv-01195-RDB Document 38 Filed 03/06/20 Page 14 of 23

Plaintiffs also uniformly contend that Defendants requited Plaintiffs to attend trainings and
pte-shift meetings every day, and required Plaintiffs to work additional events and trade shows
on the weekends. Finally, Plaintiffs claim that they were subject to the same pay provisions
and policies, which compensated Plaintiffs on the basis of the leads they generated.
Accordingly, Plaintiffs have made the requisite showing that they and other employees were
similarly situated as Lead Developers for Homefix and subject to the same alleged policy by
Homefix of misclassifying Lead Developers as independent contractors that resulted in unpaid
minimum and overtime wages.
B. Scope of proposed action,

Alternatively, Defendants contend that if conditional certification is granted, the Court

should clarify that, in addition to “individuals who performed work to generate leads or pitches °

for Homefix,” the proposed class consists of “[i]ndividuals who work or worked in excess of |

40 hours in a seven day workweek and did not receive compensation, [or] who were paid less
than $7.25 an hour.” (See Defendants’ Proposed Notice, ECF No. 18-1.) Plaintiffs do not
dispute that the only individuals eligible to join as plaintiffs are those that allege minimum
wage or overtime violations. (ECF No. 25 at-14.) While Plaintiffs have agreed to add this
language under the section “Who Can Join the Lawsuit,” to avoid any confusion, the Court
will include this language in its definition of the class. |

Defendants also contend that the proposed class should be limited to Lead Developers
who worked for Defendants three years ptiot to this Court’s order granting conditional
certification, i.e. March 6, 2020, as opposed to three years prior to the date this lawsuit was

filed. Plaintiffs agree to this request. (ECF No. 25 at 12 n.4.) Accordingly, the Court will

~ 14
Case 1:19-cv-01195-RDB Document 38 Filed 03/06/20 Page 15 of 23

limit the scope ‘of the class to only those individuals who assert minimum wage or
overtime claims and who worked for Defendants three years prior to this Court’s order
granting conditional certification, i.e. after March 6, 2017.
C. Definition of the class. |

For the reasons stated above, Plaintiffs’ Motion will be granted in part and this Court
will conditionally certify -a collective action consisting of all individuals who assert
minimum wage or overtime claims and who work or worked to generate leads or
pitches for Homefix Custom Remodeling Corporation, a/k/a Homefix Corporation
at any time from March 6, 2017 to the present.

D. Notice form.

Pursuant to the FLSA, a Notice of Collective Action “must provide accurate and timely
notice to potential plaintiffs so they may make informed decisions about whether to join a
collective action.” Arnald »v. Acappella, LLC, BPG-15-3001, 2016 WL 5454541, at *4 (D. Md.
Sept. 29, 2016). However, “[t]he district court has broad discretion regarding the ‘details’ of
the notice sent to potential opt-in plaintiffs.” Id (citing Mafeeley v. Jackson St Entm’t, LLC,
DKC 12-1019, 2012 WL 5928902, at *5 (D. Md. Nov. 26, 2012); see also Hoffmann-La Roche Ine.
v. Sperling, 493 U.S. 165, 171, 110 S. Ct. 482, 487, 107 L. Ed. 2d 480 (1989). Because Plaintiffs
have met their preliminary burden to show that there are other similarly situated employees,
notice will be provided to all individuals who work or worked to-generate leads or pitches for
Homefix Custom Remodeling Corporation, a/k/a Homefix Corporation at any time from
March 6, 2017 to the present. While the parties have made efforts to reconcile several of their

disagreements as to the contents of the proposed Notice of Collective Action form, several

15
Case 1:19-cv-01195-RDB Document 38 Filed 03/06/20 Page 16 of 23

issues regarding the proposed Notice remain unresolved. The Court’s determinations on these
issues are addressed in turn below.
1. Contact information of putative plaintiffs.

Defendants assert that they should only be required to provide the names and last
known mailing addresses of potential plaintiffs, and that contact via telephone or email is not
appropriate. These requested notice procedures are clearly outdated, as is evident from the
abundant authority in this District. See Arnold v. Acappella, LLC, BPG-15-3001, 2016 WL
5454541, at *4 (D. Md. Sept. 29, 2016) (“This court has recognized that e-mail communication
is “now the norm’ and in numerous cases has directed FLSA defendants to produce such
information.” (quoting Cader v. CGC Baltimore LLC, No. BPG-12-2350, 2013 WL 3441178,
at *3 (D. Md. July 8, 2013)); Mendoza v. Mo’s Fisherman Exchange, Inc., No. X, 2016 WL 3440007,
at *20 (D. Md. June 22, 2016) (only requiring the defendants to provide email addresses
because “communication through email is [now] the norm” (quoting Butler v. Direct SAT USA,
LLC, 876 F. Supp. 2d 560, 566 (D. Md. 2012)). In keeping with this Court’s previous notice
procedures, within fifteen days, Defendants are directed to provide Plaintiffs with the names
and last known home and email addresses of all collective action members. See Jones v. Fidehity
Resources, Inc., Civil Action No. RDB-17-1447, 2018 WL 656438, at *4 (D. Md. Feb. 1, 2018).

2. Opt-in Period |

Plaintiffs request an opt-in period of 90 days while Defendants request a 35-day opt-in
period. Ninety days is the “standard” notice petiod for potential plaintiffs to opt-in, and
Defendants have not provided a “persuasive basis to deviate” from this period. See Mendoza

v. Mo's Fisherman Exchange, Inc, Civil Action No. ELH-15-1427, 2016 WL 3440007, at *20 (D.

16
Case 1:19-cv-01195-RDB Document 38 Filed 03/06/20 Page 17 of 23

Md. June 22, 2016) (citing Butler, 876 F. Supp. 2d at 575). Accordingly, the opt-in period for
potential plaintiffs will be 90 days. .
3. Posting of the Notice
In light of Plaintiffs’ allegations that Lead Developers are required to report to physical
Homefix worksites and that some Lead Developers may not have mailing addresses or email
addresses, physical posting of the notice at Homefix worksites is appropriate. See, ¢.g., Randolph
vu. PowerComm Const., Inc, 7 F. Supp. 3d 561, 577 (D. Md. 2014) lordering physical posting at
construction worksites); Witkams v. exStorage Comp, Civil Action No. RDB-10-3335, 2011 WL
1539941, at *5 (D. Md. Apr. 21, 2011) (ordering physical posting at ezStorage facilities).
4. Issuance of Reminder Notice
This Court finds that a reminder notice is not necessary as such notices have the
potential to “stir up litigation.” Cadderon v. Geico General Ins. Co., No. RWT 10cv1958, 2011 WL
98197, at *8 (D. Md. Jan. 12, 2011). Plaintiffs have been given the standard 90-day period for
potential plaintiffs to opt-in, along with the ability to post the notice at Defendants’ worksites.
The Court is satisfied that these procedures will be sufficient to notify potential class members

of their ability to opt-in. Accordingly, Plaintiffs are not authorized to issue a reminder Notice.
The parties shall confer and submit a joint proposed notice consistent with

these determinations, within seven (7) days of the date of this Memorandum Opinion

and Order.

17
Case 1:19-cv-01195-RDB Document 38 Filed 03/06/20 Page 18 of 23

II. Motions to Dismiss
| On June 19, 2019, Defendant Homefix filed a Partial Motion to Dismiss Plaintiffs’
Class and Collective Action Complaint. (ECF No. 14.) On July 3, 2019, Plaintiffs filed an
Amended Complaint. (ECF No. 19.) On August 1, 2019, Defendant Homefix filed a Partial
Motion to Dismiss Plaintiffs’ First Amended Class and Collective Action Complaint. (ECF
No. 26.) In both of its Motions, Defendant Homefix sought to dismiss only Plaintiffs’ claim
for race discrimination under 42 U.S.C. § 1981 (Count VII). (ECF Nos. 14, 26.)

On February 12, 2020, this Court, with Defendants’ consent, granted Plaintiffs’ Motion
to Amend the Amended Complaint. (ACF No. 36.) The Second Amended Complaint, filed
on February 13, 2020, “addfed] newly discovery facts relating to Defendant’s illegal racial
discrimination against Plaintiffs and others similarly situated in violation of 42 U.S.C. § 1981.”
(ECF No. 37 at 2 n.2.) Count VIII in the Second Amended Complaint is identical to Count
VUI in the First Amended Complaint (ECF No. 19) and the original Complaint (ECF No. 1).
Accordingly, Defendant Homefix’s Partial Motion to Dismiss Plaintiffs’ Class and Collective
Action Complaint (ECF No. 14)* will be denied as moot, and the Court will consider
Defendant Homefix’s Partial Motion to Dismiss Plaintiffs’ First Amended Class and
Collective Action Complaint (ECF No. 26) as applied to Plaintiffs’ Second Amended
Complaint (ECF No. 37).3 For the reasons stated below, Defendant Homefix’s Motion (ECF

No. 26) will be denied.

 

> Typically, an amended pleading supersedes the earlier pleading and “renders it of no further legal
effect.” Buechler v. Your Wine e> Spirit Shoppe, Inc., 846 F. Supp. 2d 406, 414 (D. Md. 2012) (citing Young ». City
of Mt. Rainier, 238 F.3d 567, 572 (4th Cir. 2001)). Yet, as this Court has explained, “{d]efendants should not be
required to file a new motion to dismiss simply because an amended pleading was introduced while their motion
was pending.” Buechler, 846 F. Supp. 2d at 415, Accordingly, rather than have Defendant Homefix file a third
Motion to Dismiss the same claim (Count VIII), the Court will apply Defendant Homefix’s Partial Motion to

18
Case 1:19-cv-01195-RDB. Document 38 Filed 03/06/20 Page 19 of 23

A. Standard of Review

Rule 8(a)(2) of the Federal Rules of Civil Procedure provides that a complaint must
contain a “short and plain statement of the claim showing that the pleader is entitled to relief.”
Rule 12(b)(6) of the Federal Rules of Civil Procedure authorizes the dismissal of a complaint
if it fails to state a claim upon which relief can be granted. ‘The purpose of Rule 126)(6) is
“to test the sufficiency of a complaint and not to resolve contests surrounding the facts, the
merits of a claim, or the applicability of defenses.” Presley v. City of Charlottesville, 464 F.3d 480,
483 (4th Cir. 2006).

The United States Supreme Court’s opinions in Bell Atlantic Corp. v. Twombly, 550 US.
544 (2007), and Asheroft v. Iqbal, 556 U.S. 662 (2009), “require that complaints in civil actions
be alleged with greater specificity than previously was required.” Walters 2. McMabhen, 684 F.3d
435, 439 (4th Cir. 2012) (citation omitted). In Twonbly, the Supreme Court articulated “[t]wo
working principles” that courts must employ when ruling on Rule 12(b)(6) motions to dismiss. .
Igbal, 556 US. at 678. First, while a cout must accept as true all factual allegations contained
in the complaint, legal conclusions drawn from those facts are not afforded such deference.
Id. (stating that “[t]hreadbare recitals of the elements of a cause of action, supported by mere
conclusory statements, do not suffice.”); see also Wag More Dogs, LLC v. Cozart, 680 F.3d 359,
365 (4th Cir. 2012) (“Although we are constrained to take the facts in the light most favorable
to the plaintiff, we need not accept legal conclusions couched as facts. or unwarranted

inferences, unreasonable conclusions, or arguments.” (internal quotation marks omitted)).

 

Dismiss Plaintiffs’ First Amended Class and Collective Action Complaint (ECF No. 26) to Plaintiffs Second
Amended Complaint (ECF No. 37). ;

19
Case 1:19-cv-01195-RDB Document 38 Filed 03/06/20 Page 20 of 23

Second, a complaint must be dismissed if it does not allege “a plausible claim for telief.” Igba/,
556 U.S. at 679.
B. Discussion .

Plaintiffs pursuing a claim of race discrimination under 42 U.S.C. § 1981 may proceed
under either the burden-shifting scheme set forth in McDonnell Douglas Corp. v. Green, 411 US.
792 (1973) or “through direct evidence” of discrimination. Strothers v. City of Laurel, 895 F.3d
317, 327 (4th Cir. 2018). Here, because Plaintiffs allege direct evidence of discriminatory
conduct by Defendants, the Court need not apply the McDonne// Douglas burden-shifting
framework to Plainuffs’ claim.

To prevail on a discrimination claim through direct evidence, a plaintiff must show
“evidence of conduct or statements that both reflect directly on the alleged discriminatory
attitude and that bear directly on the contested employment decision.” Goi v. Town of
Chesapeake Beach, Md., 44 FE. Supp. 3d 610, 615 (D. Md. 2014) (quoting Jobnson v. Mechs. &
_ Farmers Bank, 309 Fed. App’x 675, 681 (4th Cir. 2009). A plaintiff must also show a “nexus
between the discriminatory statements and the employment action.” Id At the motion to
dismiss stage, “[d]ismissal is appropriate if the complaint fails to allege any facts that might
support an inference that the defendant intentionally discriminated against plaintiff because of
color or national origin.” Onawaola v. Johus Hopkins University, 412 F. Supp 2d 529, 533 (D. Md.
2006) (citing Bass ». FLL. Dupont de Nemours ¢ Co., 324 F.3d 761, 765 (4th Cir. 2003)).

The Court is satisfied that Plaintiff has stated a claim for racial discrimination under 42
US.C. § 1981. Plaintiffs allege that Defendants intentionally discriminated against them based

on their race, African-American, by “directing them to perform their marketing duties

20
Case 1:19-cv-01195-RDB Document 38 Filed 03/06/20 Page 21 of 23

targeting homeowners in predominantly non-white neighborhoods, while directing their white
counterparts to target homeowners in predominantly white neighborhoods.” (2d Am. Compl.
4] 232, ECF No. 37.) At the pre-shift meetings, Plaintiffs allege that the Individual Defendants
directed white Lead Developers to canvass the predominantly white neighborhoods and
African-American Lead Developers to canvass the predominantly African-American
neighborhoods. (fd. 4] 140.) When Plaintiff Baylor asked to canvass in a predominantly white
atea of Ashburn, Virginia, Defendant Sinnott allegedly objected, stating “why would you send
a bunch of Black guys [there]?” (Id 142.) Another Aftican-Ametican employee who was
not a Lead Developer was allegedly told by Defendant Sinnott to “recruit Lead Developets
only from ‘neighborhoods where you can fit in, like sttip malls, the black neighborhoods.”
dd. ¥ 144.)

Plaintiffs also allege that Defendants segregated Lead Developers at trade shows,
requiting white Lead Developers and African-American Lead Developers to staff separate
kiosks, assigning white Lead Developers to “kiosks in mote visible and highly trafficked areas”
and assigning African-American Lead Developers to “smaller, less preferential kiosks.” (Id.
{| 151-153.) Finally, Plaintiffs allege that Defendants’ conduct resulted in higher earning
potential and higher actual earnings for white Lead Developers than for African-American
Lead Developers. (/d. 4] 150.) Defendants’ alleged conduct of intentionally and purposefully
separating African-American Lead Developers from white Lead Developers, resulting in
potentially higher commissions for white Lead Developers, clearly presents a prima facie case

of racial discrimination. See Bunch v, Shalala, 67 F.3d 293 (T'able), 1 995 WL 564385, at *5 (4th

21
Case 1:19-cv-01195-RDB Document 38 Filed 03/06/20 Page 22 of 23

Cir. Sept. 25, 1995) (“Discriminatory job assignments to a certain department or work area are
forbidden” under federal employment law).

In sum, Plaintiffs have adequately pled a prime facie case of race discrimination under
42 U.S.C. § 1981. Accordingly, Defendant Homefix’s Partial Motion to Dismiss Plaintiffs’
First Amended Class and Collective Action Complaint (ECF No. 26), applied to Plaintiffs’
Second Amended Complaint (ECF No. 37), is denied.

CONCLUSION

For the reasons stated above, Plaintiffs’ Motion for Conditional Collective Action
Certification and Court-Facilitated Notice (ECF No. 3) is GRANTED IN PART and
DENIED IN PART. Specifically, it is GRANTED as to the conditional certification ofa
class consisting of “all individuals who assert minimum wage or overtime claims and
who work or worked to generate leads or pitches for Homefix Custom Remodeling
Corporation, a/k/a Homefix Corporation at any time from March 6, 2017 to the
ptesent.” The Motion is further GRANTED IN PART and DENIED IN PART as to the
contents and manner of the proposed Notice. The parties shall be directed to confer and
submit a joint ptoposed notice consistent with the determinations set forth herein.
Defendants are directed to provide Plaintiffs with the names and last known home and email
addresses of all collective action members.

Defendant Homefix Custom Remodeling Corporation’s Partial Motion to Dismiss
Plaintiffs’ Class and Collective Action Complaint (ECF No. 14) is DENIED AS MOOT and
Defendant Homefix Custom Remodeling Corporation’s Partial Motion to Dismiss Plaintiffs’

First Amended Class and Collective Action Complaint (ECF No. 26), applied to Plaintiffs’

22
Case 1:19-cv-01195-RDB Document 38 Filed 03/06/20 Page 23 of 23

Second Amended Complaint (ECF No. 37), is DENIED.
A sepatate Order follows.

Dated: March 6, 2020

LL BIO

 

Richard D. Bennett
United States District Judge

23
